                           Case 4:20-cv-01342-BRW Document 2 Filed 11/13/20 Page 1 of 5
•
    ( Post ll/2015)




                                                                                                              u.   fo IJm~CgRT
                                                                                                           EASTERN D~TRICT ARKANSAS
                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF ARKANSAS                                     NOV 13 2020
                                                          Cen+ra. '    DMSION




                                ame of plaintiff or plaintiffs)

                                       V.                                CIVIL ACTION NO.        J./: 2./) -C-V - / 3'-f 2- 8 ~'VV
                                                                         (case number to be supplied by the assignment clerk)

                      /.14. /t-4 5 k., lc>vtfV±~d,11t, j4/
                        Z ~( , S /3i1'0(4civ-Jl~y
                      L~          AR ?22ol
                        (Nathe of defendant or defendants)
                                                                    I

                           COMPLAINT UNDER TITLE VII OF mE CML RIGHTS ACT OF 1964

                           1.       This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

                  employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

                  §2000e-5.        Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                          2.         Plaintiff,   l-rc.. tiJ w fk>b     (name ¢;3laintiff) 1      .   f_
                                                                                                                           is a

                  citizen of the United States and resides at                I 1D(          lo l s VLt?[;)
                        £_R                                        {)LA(                (street~]<)
                                                                                                                , / 2-z.-01-
                      SD    \(city~     L,~- 1._7.         C(rrnty)                             (State)            ------rzwr
                          (telephone)

                          3.         Defendant,    ~ It,5k,· (lqu ,v-fy        ~v                              'lives at, or its

                  business is located at             W\             ~~me\~~tt~_"o/_ _LR-~
                            /vcJ                           At~          addres:)      7i '20 I .             (city)

                          (Jounty)                       (state)                        (ZIP)

                          4.         Plaintiff sought employment from the defendant or was employed by the

                                                                         This case assigned to District Judge       W,lsol'\.,,-
                                                                         and to Magistrate Judge          l<tacn,-
        Case 4:20-cv-01342-BRW Document 2 Filed 11/13/20 Page 2 of 5




defendant at      2a ( t;. B~to.vJf1_                                     L ~
    py_, .
       (county)
                        (streetadd~R
                                  (state)
                                                     •      2~2o 1
                                                              (ZIP)
                                                                         (~iiy)



       5.      Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and IO of the complaint on or about   _..,.O""--L=-----=:----:lh,________2_-=-Q. . . . .I_f>'--..
                                        (month)               ~                   (ye°ir)

       6.      Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and IO of this complaint on or about _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                   (month)   (day)     (year)

       7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon _ _ _ _ _ _ _ _ _ _ _ _ _ _ a copy ofwhich notice
                                    (month)  (day) (year)
is attached to this complaint.

       8.      Because of plaintiff's (1)   ______J_     race, (2) _ _ _ color, (3)____ ,/,=--sex,
(4) _ _ _ religion, (5)                national origin, defendant:

               (a) __/
                     __:failed
                         ::    to employ plaintiff.

               (b) _ _ _ terminated plaintiff's employment.

               (c) ____ failed to promote plaintiff.
               (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




       9.      The circumstances under which the defendant discriminated against plaintiff were
r
            Case 4:20-cv-01342-BRW Document 2 Filed 11/13/20 Page 3 of 5




                   (b) _ _ _ are no longer being committed by defendant.

                   (c)     /     may still be being committed by defendant.

            11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

    Employment Opportunity Commission which charges are submitted as a brief statement of the

    facts supporting this complaint.

           WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                   (a) _ _ _ Defendant be directed to employ plaintiff, and

                   (b) _ _ _ Defendant be directed to re-employ plaintiff, and

                   (c) _ _ _ Defendant be directed to promote plaintiff, and

                   (d) _ _ _ Defendant be directed to _ _ _ _ _ _ _ _ _ _ _ __

    and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

    costs and attorney's fees.
 •                       Case 4:20-cv-01342-BRW Document 2 Filed 11/13/20 Page 4 of 5
 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:     Craig S. Webb, Sr.                                                            From:    Little Rock Area Office
        PO Box 166437                                                                          820 Louisiana
        Little Rock, AR 72216                                                                  Suite 200
                                                                                               Little Rock, AR 72201



      D                     On behaff of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a)J
 EEOC Charge No.                            EEOC Representative                                                      Telephone No.
                                               Tyrone Y. Blanks,
 493-2020-01046                                Investigator                                                          (501) 324-5083
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Ad.


      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 disaimination to file your charge
                 The EEOC issues the following detennination: Based upon its investigation, the EEOC is unable to conclude that the
                 infonnation obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


      D          Other (brieffy state)



                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional infonnation attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit ~gainst the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you flle suit may not be collectible.

                                                                    On behalf of the Commission



                                                                                                                         08/10/2020
Enclosures(s)                                                                                                               (Date Mailed)
                                                                William A. Cash, Jr.,
                                                                Area Office Director
cc:
            Mary Ann Zakrzewski
            Human Resource Director
            PULASKI COUNTY GOVERNMENT
            201 S. Broadway #100
            Little Rock, AR 72201
•
                          Case 4:20-cv-01342-BRW Document 2 Filed 11/13/20 Page 5 of 5
    Enclosure with EEOC
    Form 181 11111111

                                                 INFORMATION RELATED TO fl LING SUIT
                                               UNDER THE LAWS ENFORCED BY THE EEOC

                                   (This information relates to filing suit in Federal or State court under Federal law.
                          If you also plan to sue claiming violations of State law, please be aware that time limits and other
                                 provisions of State law may be shorter or more limited than those described below.)


                                           Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
    PRIVATE SUIT RIGHTS
                                           the Genetic Information Nondiscrimination Act (GINA), or the Age
                                           Discrimination in Employment Act (ADEA):

    In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
    90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
    day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
    consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
    him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
    manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
    indicated where the Notice is signed) or the date of the postmark, if later.
    Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
    State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
    after talking to your attorney. Filing this Notice is not enough. You must file a "complaint'' that contains a short
    statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
    your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
    charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
    any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
    alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
    some cases can be brought where relevant employment records are kept, where the employment would have
    been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
    the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
    or make legal strategy decisions for you.

    PRIVATE SUIT RIGHTS                    Equal Pay Act (EPA):

    EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
    pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
    example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
    before 7/1/10- not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
    suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
    Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
    claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

    ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

    If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
    in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
    made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
    efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
    because such requests do not relieve you of the requirement to bring suit within 90 days.

    ATTORNEY REFERRAL AND EEOC ASSISTANCE                            -    All Statutes:

    You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
    questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
    inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
    your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
    are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
    file, please make your review request within 6 months of this Notice. (Before filing suit. any request should be
    made within the next 90 days.)

                        IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
